ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.
2011 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT

1. Award of Restricted Stock Units.

Alaska Communications Systems Group, Inc. (the “Company”), in the exercise of
its sole discretion pursuant to the 2011 Incentive Award Plan (the “Plan”), does
on <<EffectiveDate>> (the “Award Date”) hereby award to <<FullName>> (the
“Awardee”), <<OriginalSharesGranted>> Restricted Stock Units (RSUs) upon the
terms and subject to the restrictions and conditions of this Award Agreement
(“Agreement”) and the Plan. Any capitalized term used but not defined in this
Agreement shall have the meaning given such term in the Plan, unless otherwise
defined herein.

2. Restrictions; Vesting.

(a) RSUs awarded pursuant to this Agreement represent the Company’s unfunded and
unsecured promise to issue Shares at a future date, subject to the terms of this
Agreement and the Plan. Awardee has no rights under this Agreement other than
the rights of a general unsecured creditor of the Company.

(b) The RSUs shall vest in accordance with the terms and conditions of
Appendix I. Until the distribution to Awardee of the Shares in respect of the
vested RSUs is evidenced by an appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company, or other appropriate means,
Awardee shall have no right to vote or receive dividends or have any other
rights as a shareholder with respect to such Shares, notwithstanding the vesting
of RSUs. The Company shall cause such distribution to Awardee to occur at the
time specified in Appendix I. No adjustment will be made for a dividend or other
right for which the record date is prior to the date Awardee is recorded as the
owner of the Shares.

(c) By accepting this Award of RSUs evidenced by this Agreement, Awardee agrees
not to sell any of the Shares received upon vesting of RSUs or thereafter at a
time when applicable laws or Company policies (including the Company’s Insider
Trading Policy) prohibit a sale. This restriction shall apply so long as Awardee
is an Employee, Consultant or Non-Employee Director of the Company or a
subsidiary or affiliate of the Company.

3. Termination at Conversion of RSUs.

An Awardee’s rights with respect to the RSUs issued under this Agreement shall
terminate at the time such RSUs are either converted into Shares or forfeited.

4. Awardee’s Termination of Employment.

In the event of termination of Awardee’s employment with the Company
(“Termination of Employment”) for any reason or no reason (including, without
limitation, by resignation, discharge, death or retirement), except as otherwise
provided in this Award Agreement or a then-in-effect employment or consulting
agreement between the Company and Awardee, this Agreement and Awardee’s rights
to any unvested RSUs shall immediately terminate without any further action by
the Company, and the RSUs awarded under this Agreement shall be immediately
canceled and forfeited without consideration.

5. Value of Unvested RSUs.

In consideration of the award of these RSUs, Awardee agrees that upon and
following Awardee’s Termination of Employment for any reason or no reason
(whether or not in breach of applicable laws), and regardless of whether the
termination is with or without cause, notice, or pre-termination procedure or
whether Awardee asserts or prevails on a claim that Awardee’s employment was
terminable only for cause or only with notice or pre-termination procedure, any
unvested RSUs under this Agreement shall be deemed to have a value of zero
dollars ($0.00).

6. Conversion of RSUs to Shares; Responsibility for Taxes.

(a) Provided Awardee has satisfied the terms and conditions of this Agreement
and the Plan, and the vesting conditions applicable to the RSUs have been
satisfied, RSUs that vest in accordance with this Agreement shall be converted
into an equivalent number of Shares that will be distributed to Awardee or, in
the event of Awardee’s death, to Awardee’s legal representative, at the time set
forth in Appendix I. The distribution to the Awardee, or in the case of the
Awardee’s death, to the Awardee’s legal representative, of Shares in respect of
the vested RSUs shall be evidenced by an appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company, or other
appropriate means as determined by the Company; provided, however, that in the
event of a Change in Control (as defined in the Plan) or other corporate event
or change in circumstance or the law as described in Section 14.2(a) or (b) of
the Plan, Awardee acknowledges and agrees that the Administrator may, in its
sole discretion, take any of the actions described in Section 14 of the Plan
with respect to the RSU Award made in this Agreement, subject to the other
provisions of the Plan.

(b) Regardless of any action the Company or a subsidiary or affiliate of the
Company takes with respect to any or all income tax (including federal, state
and local taxes), social insurance, payroll tax or other tax-related withholding
(“Tax Related Items”), Awardee acknowledges that the ultimate liability for all
Tax Related Items legally due by Awardee is and remains Awardee’s sole
responsibility and that the Company and/or its subsidiaries and affiliates
(i) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the RSUs, including the grant of
the RSUs, the vesting of RSUs, the conversion of the RSUs into Shares or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Awardee’s liability for Tax Related Items.

(c) Prior to the issuance of Shares or upon vesting of the RSUs, Awardee shall
pay, or make adequate arrangements satisfactory to the Company or to its
applicable subsidiary or affiliate (in their sole discretion) to satisfy all
withholding obligations of the Company and/or its subsidiary or affiliate. In
this regard, Awardee authorizes the Company or its subsidiary or affiliate to
withhold all applicable Tax Related Items legally payable by Awardee from
Awardee’s wages or other cash compensation payable to Awardee by the Company or
its subsidiary or affiliate. Alternatively, or in addition, if permissible under
applicable law, the Company or its subsidiary or affiliate may, in their sole
discretion, (i) sell or arrange for the sale of Shares to be issued upon the
vesting of RSUs to satisfy the withholding obligation, and/or (ii) withhold in
Shares, provided that the Company or its subsidiary or affiliate shall withhold
only the amount of shares necessary to satisfy the minimum required withholding
amount. Awardee shall pay to the Company or to its subsidiary or affiliate any
amount of Tax Related Items that the Company or its subsidiary or affiliate may
be required to withhold as a result of Awardee’s receipt of RSUs, the vesting of
RSUs, or the conversion of vested RSUs to Shares that cannot be satisfied by the
means described in this paragraph. Except where applicable legal or regulatory
provisions prohibit, or the Administrator otherwise determines in its sole
discretion, the standard process for the payment of an Awardee’s Tax Related
Items shall be for the Company or its subsidiary or affiliate to withhold in
Shares only the number of Shares necessary to satisfy the minimum withholding
amount, as set forth in Appendix II to this Agreement. The Company may refuse to
deliver Shares to Awardee if Awardee fails to comply with Awardee’s obligations
in connection with the Tax Related Items as described in this Section 6.

(d) In lieu of issuing fractional Shares, the Company shall retain any such
fraction of a RSU and such fraction of a RSU shall be included in the tranche of
RSUs that are eligible to vest on the last scheduled vesting date for this
Award.

7. Non-Transferability of RSUs.

RSUs awarded under this Agreement or any interest therein may not be made liable
for the debts, contracts or engagements of the Awardee or his/her successors in
interest or be subject to disposition by sale, transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law or
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7 shall
not prevent transfers by will or by the applicable laws of descent or
distribution.

8. Acknowledgment of Nature of Plan and RSUs.

In accepting the Award, Awardee acknowledges and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

(e) the future value of the underlying Shares is unknown and cannot be predicted
with certainty, and the Company makes no representations as to their value;

(f) if the RSUs vest and Awardee receives Shares, the value of such Shares
acquired on vesting of RSUs may increase or decrease in value, and the Company
makes no representations or promises regarding their value;

(g) notwithstanding any terms or conditions of the Plan and consistent with
Section 4 above, except as otherwise provided in this Agreement (including
Appendices I and II) or a then-in-effect employment or consulting agreement with
the Company to which the Awardee is a party, in the event of Awardee’s
Termination of Employment with the Company or any of its subsidiaries or
affiliates (whether or not in breach of applicable laws), Awardee’s rights with
respect to the RSUs will terminate and the RSUs shall be cancelled effective as
of the date of Awardee’s Termination of Employment and will not be extended by
any notice period mandated under applicable law. The Board of Directors or
Committee or its delegated designee shall have the exclusive discretion to
determine when Awardee is no longer employed by the Company for purposes of the
award of RSUs;

(h) regardless of whether the Awardee’s employment is terminated with or without
cause, notice or pre-termination procedure or whether Awardee asserts or
prevails on a claim that Awardee’s employment was terminable only for cause or
only with notice or pre-termination procedure, Awardee has no right to, and will
not bring any legal claim or action for, (a) any loss or damages for any portion
of the RSUs that have been vested and converted into Shares, regardless of the
cause or theory of liability; or (b) cancellation or forfeiture of any unvested
RSUs awarded under this Agreement; and

(i) Awardee promises never to pursue any claim relating to the Plan or this
Agreement before (1) notifying the Company in writing of Awardee’s claim within
thirty (30) days after Awardee first knows or should have known the facts on
which the claim is based; (2) if requested by the Company to do so within thirty
(30) days after so notifying the Company, participating in good faith in any
nonbinding dispute resolution procedure the Company prescribes; and (3) keeping
Awardee’s claim completely confidential, except to the minimum extent needed to
pursue the claim, until all the requirements of this subsection have been
satisfied. The costs of the dispute resolution procedure the Company prescribes
shall be split evenly between the Company and the Awardee and the proceeding
must be reasonably capable of being completed within ninety (90) days after the
Awardee is requested to use it. Awardee agrees that his or her right to any
Awards, Shares or amounts under this Agreement are conditioned on Awardee’s
strictly complying with the requirements of this subsection.

(j) If the above informal dispute resolution procedures are unsuccessful in
resolving the claim, either party may seek resolution by filing a legal action
in the courts of Alaska. Awardee and the Company agree that in any such legal
action: (i) venue shall be had only in a court of competent jurisdiction located
in Anchorage, Alaska; and (ii) the Company and Awardee both irrevocably waive
any rights to jury trial which they might otherwise have.

9. Claw-Back Requirements.

If the Awardee is or at any time becomes a person as described in
Section 16(a)(1) of the Securities and Exchange Act of 1934, as amended (the
“Act”), that is required to make certain disclosures in accordance with the Act
in respect to Company equity securities, in addition to the other provisions of
this Agreement, the Awardee agrees to the following:

(a) All Awards received by the Awardee (including any proceeds, gains or other
economic benefits actually or constructively received upon any vesting, receipt
or exercise of the Award or upon the receipt or resale of any Shares underlying
the Award) shall be subject to repayment to the Company pursuant to any
requirement of law or claw-back policy adopted by the Committee or the Company’s
Board of Directors (“Claw-Back Policy”), whether such law or Claw-Back Policy is
in existence on the date of this Agreement or is adopted or amended from time to
time in the future, and including, without limitation, any Claw-Back Policy
adopted to comply with the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rules or regulations promulgated thereunder, or
any order or guidance issued by a governing authority.

(b) To the extent required by law or as provided in any Company Claw-Back
Policy, the Awardee agrees to promptly: (i) repay to the Company any amounts
which become owing at any time under the law or such Claw-Back Policy,
(ii) return to the Company any Shares received pursuant to an Award under this
Agreement which are held by the Awardee at the time an obligation to repay the
Company occurs, and/or (iii) forfeit any outstanding unvested Awards of equity,
as provided by any such law or Claw-Back Policy. Awardee further agrees to be
solely liable for and pay all costs and expenses (including attorneys’ fees)
that the Company reasonably incurs in enforcing the law or its Claw-Back Policy
in respect to an Awardee pursuant to this section 9.

10. No Right of Continued Employment; Effect of Location Outside U.S.A.

Awardee acknowledges that neither the fact of this Award of RSUs nor any
provision of this Agreement or the Plan or the Company’s policies adopted
pursuant to the Plan shall confer upon Awardee any right with respect to
employment or continuation of current employment with the Company or any of its
subsidiaries or affiliates, or to employment that is not terminable at will.
Awardee further acknowledges and agrees that neither the Plan nor this Award of
RSUs makes Awardee’s employment with the Company or any of its subsidiaries or
affiliates subject to any minimum or fixed period, and that such employment is
always subject to the mutual consent of Awardee and the Company or its
subsidiaries or affiliates, and may be terminated by either Awardee or the
Company or its subsidiaries or affiliates at any time, for any reason or no
reason, with or without cause or notice or any kind of pre- or post-termination
warning, discipline or procedure. In the event Awardee’s employment with the
Company is at any time located or relocated outside the United States, Awardee
agrees that this Agreement shall be amended to include such provisions with
respect to the RSUs as the Company, in its sole discretion, has determined to be
appropriate for inclusion in RSU Award Agreements for the location to which
Awardee is located or relocated.

11. Administration.

The authority to manage and control the operation and administration of this
Award Agreement shall be vested in the Committee or its delegated designee, and
the Committee or its designee shall have all powers and discretion with respect
to this Agreement as it has under the Plan. Any interpretation of the Agreement
by the Committee and any decision made by the Committee or its designee with
respect to the Agreement, its interpretation or implementation, shall be final
and binding on all affected parties.

12. Plan Governs.

Notwithstanding anything in this Agreement to the contrary, the terms of this
Agreement shall be subject to the terms of the Plan, and this Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan. In the event of any
inconsistency between this Agreement and the Plan, as interpreted and applied by
the Committee or its delegated designee, the Plan shall control. A copy of the
Plan may be obtained by the Awardee from the office of the Company’s Corporate
Secretary.

13. Notices.

Any written notices provided for in this Agreement which are sent by mail shall
be deemed received three business days after mailing, but not later than the
date of actual receipt. Notices shall be directed, if to Awardee, at the
Awardee’s address indicated by the Company’s records and, if to the Company, at
the Company’s principal executive office. Alternatively, in its sole discretion,
the Company may elect to provide notices to the Awardee under this Agreement
solely by electronic delivery.

14. Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to RSUs awarded under the Plan or future RSUs that may be awarded under the Plan
by electronic means or require Awardee to participate in the Plan by electronic
means. Awardee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic signature
system established and maintained by the Company or another third party
designated by the Company.

15. Acknowledgment.

By Awardee’s acceptance as evidenced below, Awardee acknowledges that Awardee
has received and has read, understood and accepted all the terms, conditions and
restrictions of this Agreement, the Plan, and the Company’s policies applicable
to this Agreement. Awardee understands and agrees that this Agreement is subject
to all the terms, conditions, and restrictions stated in this Award Agreement
and in the other documents and policies referenced in this Agreement, as the
latter may be amended from time to time in the Company’s sole discretion.

16. Governing Law.

This Award Agreement shall be governed by the laws of the State of Delaware,
U.S.A., without regard to its conflicts of law principles. This Award Agreement
is not subject to the Employee Retirement Income Security Act of 1974, as
amended (ERISA).

17. Severability.

If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

18. Confidentiality

This Agreement, all its contents and all related information concerning this
Award of RSUs is competitive Company CONFIDENTIAL INFORMATION, and Awardee
agrees not to disclose it to anyone, except to: (i) immediate family members who
must agree to keep the information confidential to the same extent as the
Awardee, (ii) as necessary for tax or other financial reporting requirements,
(iii) to the extent minimally necessary for resolution of any dispute regarding
the Agreement or an Award under the Agreement, or (iv) as otherwise required by
law.

19. Complete Award Agreement and Amendment.

This Award Agreement (including its Appendices I and II) and the Plan constitute
the entire agreement between Awardee and the Company regarding the RSU Award
granted herein. Any prior agreements, commitments or negotiations concerning
these RSUs, whether oral or written, are of no effect and superseded by this
Agreement. This Agreement may be amended, modified or waived only by subsequent
written agreement of Awardee and the Company. Awardee agrees not to rely on any
oral information regarding this Award of RSUs or any written materials not
identified in this Agreement.

EXECUTED the day and year first above written.

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.

By:

AWARDEE’S ACCEPTANCE

I have read and fully understood this Award Agreement and, as referenced in
Section 15 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement, the other documents
referenced in it and the Plan. I intend to express my acceptance of the Award
and this Award Agreement by typing my name in the Awardee acceptance window
provided in step 2 of the electronic award acceptance procedure, and I further
intend the typing of my name to have the same force and effect in all respects
as a handwritten signature.

By:

APPENDIX I

RESTRICTED STOCK UNIT VESTING SCHEDULE

Vesting Schedule
The RSUs granted to the Awardee pursuant to the Agreement to which this Appendix
is attached (the “Agreement”) shall vest and convert to Shares in accordance
with the table set forth below, the Agreement and the Plan, so long as the
Awardee has not incurred a Termination of Employment as provided in section 4 of
the Agreement from the date hereof through each applicable “Vesting Date” (as
set forth below), and all other conditions of vesting are met.

     
Vesting DatePortion of Total Award Vesting
<<status date>> or the first business day of the Company following <<status
date>>1/3
<<status date 2>> or the first business day of the Company following <<status
date 2>>
<<status date 3>> or the first business day of the Company following <<status
date 3>>
 

1/3
1/3

Notwithstanding section 4 of this Agreement, following a Termination of
Employment due to normal retirement (“Normal Retirement”) or death or disability
(“Death or Disability”), as such terms are defined in the Company’s
Post-Employment Stock Incentive Award Vesting Policy (effective June 30, 2011),*
and unless otherwise required for compliance with applicable tax provisions of
the Internal Revenue Code, outstanding unvested RSUs awarded under this
Agreement shall be accelerated and vest as soon as administratively practicable
after Termination of Employment due to Normal Retirement, Death or Disability,
notwithstanding the Vesting Schedule set forth in the table above in this
Appendix I.

• A copy of the Company’s Post-Employment Stock Incentive Award Policy is
available upon request from the office of the Company’s Corporate Secretary.

Appendix II
TAX WITHHOLDING ARRANGEMENT
Unless otherwise determined by the Administrator in its sole discretion, the
Company will satisfy the Awardee’s tax withholding obligations upon the terms
and conditions of an Award being met (in accordance with the terms of this Award
Agreement and the Plan) as follows:

Retention of Shares by the Company. By accepting this Award, Awardee (“You”)
agree that the Company will retain vested Shares from your Award in an amount
sufficient to cover your tax obligations as determined by the Company to be
required. Fractional shares will not be retained to satisfy any portion of the
withholding tax. Accordingly, You agree that in the event that the amount of
withholding You owe would result in a fraction of a share being owed, that
amount will be satisfied by withholding the fractional amount in cash from your
paycheck.

